Citation Nr: 9935689	
Decision Date: 12/23/99    Archive Date: 12/30/99

DOCKET NO.  96-06 487	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for residuals of spinal 
meningitis.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jason R. Davitian, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1962 to May 1965.

When this case was previously before the Board of Veterans' 
Appeals (BVA or Board) in April 1997, it was remanded to the 
Department of Veterans Affairs (VA) Regional Office and 
Insurance Center (RO) in St. Paul, Minnesota, for additional 
development.  The case is now before the Board for final 
appellate consideration.


FINDING OF FACT

The veteran's claim for service connection for residuals of 
spinal meningitis is not plausible.


CONCLUSION OF LAW

The veteran's claim for service connection for residuals of 
spinal meningitis is not well-grounded.  38 U.S.C.A. 
§ 5107(b) (West 1991).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran maintains, in substance, that his current low 
back disability is the result of numerous spinal taps 
provided to him while he was on active duty for spinal 
meningitis.  Accordingly, a favorable determination is 
requested.

The threshold issue is whether the veteran has presented a 
well-grounded claim for service connection for residuals of 
spinal meningitis.  In this regard, the veteran has "the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well-
grounded."  38 U.S.C.A. § 5107(a)(West 1991); Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990); Grivois v. Brown, 6 
Vet. App. 136, 140 (1994).

The veteran must satisfy three elements for the claim for 
service connection for residuals of spinal meningitis to be 
well-grounded.  Initially, there must be competent (i.e. 
medical) evidence of a current disability.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992) and Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992).  Secondly, there must 
be evidence of an incurrence or aggravation of a disease or 
injury in service, as shown through lay or medical evidence.  
Layno v. Brown 6 Vet. App. 465, 469 (1994).  Finally, there 
must be evidence of a nexus between the in-service injury or 
disease and the current disability, as shown through medical 
evidence.  Latham v. Brown, 7 Vet. App. 359, 365 (1995).

The veteran's service medical records show that he was 
treated for aseptic meningitis in July 1963.  Records of the 
veteran's treatment at the Chelsea Naval Hospital from July 
1963 to July 1965 reflect that the veteran underwent one 
spinal tap prior to admission.  During his stay, he received 
an additional spinal tap on July 18.  It was noted that on 
July 24, a spinal tap was unsuccessfully attempted three 
times.  In addition, the service medical records show that 
the veteran complained of back pain in July 1964 and was 
assessed with mild lumbosacral sprain.

The veteran's post-service private and VA medical records do 
show a current diagnosis of low back disability.  However, 
they do not provide competent evidence, such as a medical 
opinion, showing a nexus or link between the veteran's 
current low back disability and his inservice spinal 
meningitis or treatment thereof.  Ideally, such an opinion 
would be based on a review of the record.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Because of the lack of 
competent evidence of such a relationship in this case, the 
veteran's claim for service connection for residuals of 
spinal meningitis is not well-grounded and the appeal must be 
denied.

For example, the report of an April 1995 private MRI 
indicates that the veteran had lumbosacral degenerative disc 
disease.  The report is negative for any indication or 
opinion that the assessed condition was related to treatment 
for spinal meningitis during active duty.  Similarly, the 
report of a private May 1995 neurological consultation 
reflects the opinion that the veteran had mechanical back 
pain with degenerative disc disease.  The report is negative 
for any indication or opinion that the assessed condition was 
related to treatment for spinal meningitis during active 
duty.  

The report of a September 1995 VA examination indicates that 
the claims file was not available for review.  The report 
provides pertinent assessments of status post meningitis, 
type unknown, "circa 1992 to 1963"; and degenerative disc 
disease at multiple levels, by history, of the lumbosacral 
spine with radicular pain down the right leg.  Regarding a 
relationship between the veteran's back pain and his 
meningitis, the examiner provided that a tuberculous 
meningitis or thick exudative meningitis could have 
conceivably resulted in dense scarring of the arachnoid 
spaces with traction on nerve roots.  However, radiographic 
and MRI findings suggested that the veteran's degenerative 
disc disease was the primary element in his lower back pain.  
The examiner did not provide any opinion relating even the 
possibility that the veteran's degenerative disc disability 
was the result of spinal tap treatment of meningitis.  

The report of a November 1997 VA neurological examination 
provides that the veteran was being specifically evaluated 
for residuals of spinal meningitis, and notes review of the 
veteran's claim file and medical history.  The examiner 
provided an assessment that on clinical evaluation of the 
veteran, there was no evidence of any neurological deficit.  
The examiner stated that this fact indicated that the veteran 
had no residual deficit from the lymphocytic meningitis 
experienced in 1963. 

The report of a November 1997 VA examination for spinal 
meningitis provides that although the claims file was 
reviewed, it did not include records from the veteran's 1963 
treatment at Chelsea Naval Hospital.  It was noted the 
veteran reported that during this hospitalization, he had 
undergone a series of spinal taps and was kept in isolation, 
until one of the spinal taps was associated with some 
irritation of one or more spinal nerve roots by the veteran's 
estimate.  Current examination resulted in a diagnosis of 
right lumbar radiculopathy, L5 distribution, with chronic 
pain; and spinal meningitis of uncertain pathology, 1963: 
absence of documentation in the claims file to characterize 
the nature and acute neurologic dysfunction.  The examiner 
expressed doubt that at this time there were substantial 
residuals of the veteran's function from the earlier 
meningitic episode.   

A September 1998 addendum to the VA spinal meningitis 
examination report reflects that the examiner reviewed the 
records from Chelsea Naval Hospital, particularly regarding 
spinal taps.  The examiner affirmed his previous opinion that 
there was no sign at the present of any residual condition 
relating to the veteran's meningitis in 1963.    

The Board recognizes that the veteran has made his own 
contentions regarding the effect of his inservice spinal 
taps.  During an October 1999 hearing before the Board, 
chaired by the undersigned Board member, the veteran 
testified that he suffered injury during active duty due to 
treatment for meningitis.  He provided that some of the 
treatment consisted of several spinal punctures performed 
solely by a ship's corpsman.  In addition, he said that he 
was at Chelsea Naval Hospital for three or four months.  He 
related that a spinal tap was unsuccessful on July 24, 1963, 
with the result that his legs went numb and had to be 
massaged.  He stated that he had never sought treatment at 
the time of the incident because he was only 18 years old.  
Reportedly, the pain became worse as he grew older.  He 
explained that the fact that his current back pathology was 
in the same area as the lumbar puncture administered by the 
corpsman was evidence warranting a grant of service 
connection.  

The veteran also testified that his back problems began 
within a week or two of his treatment for meningitis.  The 
pain continued throughout the remainder of his service.  He 
would get pain pills from the ship's sick bay.  The veteran 
said that no doctor had ever told him that trauma to his back 
incurred during treatment of his meningitis could have caused 
his current lumbar condition.  Rather, they merely concluded 
that there was no evidence that the meningitis itself, as 
opposed to its treatment, resulted in the current lumbar 
condition.   

While the veteran is competent to describe his observations, 
as a layperson, he is not competent to provide an opinion 
requiring medical knowledge, such as a medical diagnosis or 
etiology.  Id.  Accordingly, his testimony does not 
constitute competent medical evidence that his current 
lumbosacral condition is the result of spinal taps performed 
during his active service.  

Because of the lack of competent medical evidence linking the 
veteran's current low back disability to treatment for spinal 
meningitis during his active duty, his claim is not well-
grounded and the appeal is thus denied.

The Board views its discussion as sufficient to inform the 
veteran of the elements necessary to complete his application 
for a claim for service connection for the claimed 
disability.  See Robinette v. Brown, 8 Vet. App. 69, 77-78 
(1995). 


ORDER

Evidence of a well-grounded claim for service connection for 
residuals of spinal meningitis not having been received, the 
appeal is denied.



		
	U. R.  POWELL
	Member, Board of Veterans' Appeals



 

